DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 3/4/2021, all requested changes to the specification/title and claims have been entered.  Claims 1-13 were previously pending.  Claims 14-20 have been added.  Claim 11 has been cancelled.  Claims 1-10 and 12-20 are currently pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 3/4/21, with respect to 102 prior art rejections of independent claims 1, 12 and 13 have been fully considered and are persuasive.  Those prior art rejections have been withdrawn.  The amendments have, however, raised new issues under 112(b) and 112(d) addressed below. 

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
Both claims include acronyms “ID” in claim 17 and “PNG” in claim 19.  For the purposes of clarity the first instance of an acronym should be proceed by its full definition.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the process" in line 9 of the amendment filed on 3/4/21.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 2-10 and 14-20 are rejected by the virtue of their dependency upon rejected claim 1 above.

	Claim 3 recites the limitation “…when the acquired electronic file is generated through format conversion of an electronic file containing text data…”.   However claim 1, upon which claim 3 depends, appears to already establish that the acquired electronic file includes “conversion tool information representing a conversion tool used to convert an electronic file that contains no text data”.  Thus it would appear that the limitation of claim 1 establishes that the electronic file, which is converted into the acquired electronic file, contains no text data but 

Claim 3 states that “…when the acquired electronic file is generated through format conversion of an electronic file containing text data, the processing circuitry performs the process with the first text data”.  However, claim 1, upon which claim 3 depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool information of the acquired electronic file.  Thus it is unclear if performing the “process” is based on conversion tool information or based on when the acquired electronic file is generated through format conversion of an electronic of an electronic file containing text data, or both, making the claim vague and indefinite as well as raising 112(d) issues addressed further below.

	Claim 4 states that “…when the acquired electronic file contains image data having a display size equal to or greater than a threshold value, the processing circuitry performs the process with the second text data”.  However, claim 1, upon which claim 4 depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool information of the acquired electronic file.  Thus it is unclear if performing the “process” is based on conversion tool information or the display size making the claim vague and indefinite as well as raising 112(d) issues addressed further below.

Claim 5 states that “…when the acquired electronic file contains information indicating that the first text is generated through character recognition performed on an image, the 

Claim 6 states that “…when the acquired electronic file is acquired from an image forming apparatus the processing circuitry performs the process with the second text data”.  However, claim 1, upon which claim 6 depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool information of the acquired electronic file.  Thus it is unclear if performing the “process” is based on conversion tool information or based on it being acquired from an image forming apparatus, making the claim vague and indefinite as well as raising 112(d) issues addressed further below.

Claim 7 states that “…when the acquired electronic file contains information indicating that the first text data is generated through character recognition performed by a function provided by a certain company, the processing circuitry performs the process with the first text data”.  However, claim 1, upon which claim 7 depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool information of the acquired electronic file.  Thus it is unclear if performing the “process” is 

Claim 10 states that determining whether to use the first or second text data to perform the process is based on “creation tool information” included in the attribute information of the acquired electronic file.  However, claim 1, upon which claim 10 ultimately depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool information of the acquired electronic file.  Thus it is unclear if performing the “process” is based on conversion tool information or creation tool information, making the claim vague and indefinite as well as raising 112(d) issues addressed further below.

Claim 12 recites the limitation "the process" in line 8 of the amendment filed on 3/4/21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the process" in line 10 of the amendment filed on 3/4/21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the preprocessing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It would appear that claim 20 should probably depend upon claim 19 instead of claim 17.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-7, 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	Claim 3 recites the limitation “…when the acquired electronic file is generated through format conversion of an electronic file containing text data…”.   However claim 1, upon which claim 3 depends, appears to establish that the acquired electronic file includes “conversion tool information representing a conversion tool used to convert an electronic file that contains no text data”.  Thus it would appear that the limitation of claim 1 establishes that the electronic file, which is converted into the acquired electronic file, contains no text data but then claim 3 appears to indicate that it does contain text data.  Therefore it would appear that claim 3 fails to include all the limitations of the claim upon which it depends.



	Claim 4 states that “…when the acquired electronic file contains image data having a display size equal to or greater than a threshold value, the processing circuitry performs the process with the second text data”.  However, claim 1, upon which claim 4 depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool information of the acquired electronic file.  Thus it would appear that claim 4 is an attempt to replace using the conversion tool information with the display size when determining whether to use first or second text data to perform the “process”.  Therefore claim 4 fails to include all the limitations of the claim upon which it depends.

Claim 5 states that “…when the acquired electronic file contains information indicating that the first text is generated through character recognition performed on an image, the processing circuitry performs the process with the second text data”.  However, claim 1, upon 

Claim 6 states that “…when the acquired electronic file is acquired from an image forming apparatus the processing circuitry performs the process with the second text data”.  However, claim 1, upon which claim 6 depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool information of the acquired electronic file.  Thus it would appear that claim 6 is an attempt to replace using the conversion tool information with establishing when the acquired electronic file is acquired from an image forming apparatus when determining whether to use first or second text data to perform the “process”.  Therefore claim 6 fails to include all the limitations of the claim upon which it depends.

Claim 7 states that “…when the acquired electronic file contains information indicating that the first text data is generated through character recognition performed by a function provided by a certain company, the processing circuitry performs the process with the first text data”.  However, claim 1, upon which claim 7 depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool 

	Claim 9 states “wherein based on attribute information of the acquired electronic file, the processing circuitry determines whether to use the first text data or the second text data to perform the process”.  However, claim 9 depends on claim 1 which has already established determining whether to use the first text data or the second text data to perform the process is based on conversion tool information included in attribute information of the acquired electronic file.  Thus claim 9 fails to further limit the subject matter of the claim upon which it depends. 

	Claim 10 states that determining whether to use the first or second text data to perform the process is based on “creation tool information” included in the attribute information of the acquired electronic file.  However, claim 1, upon which claim 10 ultimately depends, has already established that determining whether to use first or second text data to perform the “process” is based on conversion tool information of the acquired electronic file.  Thus it would appear that claim 0 is an attempt to replace using the conversion tool information with creation tool information when determining whether to use first or second text data to perform the “process”.  Therefore claim 10 fails to include all the limitations of the claim upon which it depends.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/Primary Examiner, Art Unit 2665